—Appeal from an order of the Family Court of Broome County (Ray, J.), entered May 19, 1998, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate respondent’s children to be abused or neglected.
After lengthy fact-finding and dispositional hearings, at which various witnesses testified, Family Court found respondent’s children to be sexually abused and/or neglected and placed custody of the children with petitioner until September 16, 1999. On appeal, respondent’s counsel asserts that no non-frivolous issues exist and seeks to be relieved of her assignment as counsel for respondent. Based upon our review of the record and assigned counsel’s brief, we disagree. Given the varying testimony presented at the fact-finding hearing, we conclude that an appeal challenging the determination cannot be characterized as completely frivolous (see, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650). Accordingly, counsel for respondent is relieved of her assignment and new counsel will be assigned to address any issues that the record may disclose.
Cardona, P. J., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.